EXHIBIT A JOINT FILING AGREEMENT This will confirm the agreement by and among the undersigned that the Schedule 13G filed with the Securities and Exchange Commission on or about the date hereof with respect to the beneficial ownership by the undersigned of the Common Shares, par value $0.01, of Freescale Semiconductor Holdings I, Ltd., is being filed, and all amendments thereto will be filed, on behalf of each of the persons and entities named below in accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. This Agreement may be executed in two or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. DatedFebruary 14, 2012 BLACKSTONE CAPITAL PARTNERS (CAYMAN) V L.P. By: Blackstone Management Associates (Cayman) V L.P., its General Partner By: BCP V GP L.L.C., its General Partner By: /s/ John G. Finley Name: John G. Finley Title: Chief Legal Officer BLACKSTONE CAPITAL PARTNERS (CAYMAN) V-A L.P. By: Blackstone Management Associates (Cayman) V L.P., its General Partner By: BCP V GP L.L.C., its General Partner By: /s/ John G. Finley Name: John G. Finley Title: Chief Legal Officer BCP (CAYMAN) V-S L.P. By: Blackstone Management Associates (Cayman) V L.P., its General Partner By: BCP V GP L.L.C., its General Partner By: /s/ John G. Finley Name: John G. Finley Title: Chief Legal Officer BLACKSTONE FAMILY INVESTMENT PARTNERSHIP (CAYMAN) V-SMD L.P. By: Blackstone Family GP L.L.C., its General Partner By: /s/ John G. Finley Name: John G. Finley Title: Chief Legal Officer BLACKSTONE FAMILY INVESTMENT PARTNERSHIP (CAYMAN) V L.P. By: BCP V GP L.L.C., its General Partner By: /s/ John G. Finley Name: John G. Finley Title: Chief Legal Officer BLACKSTONE PARTICIPATION PARTNERSHIP (CAYMAN) V L.P. By: BCP V GP L.L.C., its General Partner By: /s/ John G. Finley Name: John G. Finley Title: Chief Legal Officer BLACKSTONE MANAGEMENT ASSOCIATES (CAYMAN) V L.P By: BCP V GP L.L.C., its General Partner By: /s/ John G. Finley Name: John G. Finley Title: Chief Legal Officer BCP V GP L.L.C By: /s/ John G. Finley Name: John G. Finley Title: Chief Legal Officer BLACKSTONE LR ASSOCIATES (CAYMAN) V LTD. By: /s/ John G. Finley Name: John G. Finley Title: Chief Legal Officer BLACKSTONE FAMILY GP L.L.C. By: /s/ John G. Finley Name: John G. Finley Title: Chief Legal Officer BLACKSTONE HOLDINGS III L.P. By: Blackstone Holdings III GP L.P., its General Partner By: Blackstone Holdings III GP Management L.L.C., its General Partner By: /s/ John G. Finley Name: John G. Finley Title: Chief Legal Officer BLACKSTONE HOLDINGS III GP L.P. By: Blackstone Holdings III GP Management L.L.C., its General Partner By: /s/ John G. Finley Name: John G. Finley Title: Chief Legal Officer BLACKSTONE HOLDINGS III GP MANAGEMENT L.L.C. By: /s/ John G. Finley Name: John G. Finley Title: Chief Legal Officer THE BLACKSTONE GROUP L.P. By: Blackstone Group Management L.L.C., its General Partner By: /s/ John G. Finley Name: John G. Finley Title: Chief Legal Officer BLACKSTONE GROUP MANAGEMENT L.L.C. By: /s/ John G. Finley Name: John G. Finley Title: Chief Legal Officer STEPHEN A. SCHWARZMAN /s/ Stephen A. Schwarzman Name: Stephen A. Schwarzman
